Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 10-12, 14- 20 and 22-24 are pending.
Claims 1-19, 13 and 21 have been cancelled.
Claims 10 and 18 are independent claims.
Claims 10, 15, 18, 22 and 23 are currently amended.

The argument concerning the novelty of the limitations previously contained in claim 13 and which are now part of the independent claims is persuasive.

Allowable Subject Matter
Claims 10-12, 14- 20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations as claimed in the independent claims 10 and 18.
Schroth et al., US 2009/0013778 (hereinafter Schroth) teaches a method for detecting an error state in an FMCW-based fill level measuring device ([0003]), the method comprising:
measuring a first reference measurement signal under at least one predefined reference measurement condition using a FMC W-based fill level measuring device (determining a useful echo signal [0003][0009]); 
determining at least one characteristic parameter of the first reference measurement signal (determining an expected value from the signal amplitude of the useful echo signal, [0009] & [0013]);
measuring at least one second reference measurement signal under the at least one predefined reference measurement condition using the FMCW-based fill level measuring device; (the expected values for the quality of the useful echo signal is determined at different points in time, [(0015])
determining a change in at least one characteristic value based on at least the first reference measurement signal and the at least second reference measurement signal; and identifying an error state when the change in the at least one characteristic value exceeds a predefined maximum change in the characteristic value (determining a malfunction from the changing of the expected values, [0015], where various conditions are considered, [0027], [0029], [0030)).

However Schroth is silent concerning: generating a temporal change function at least based on the at least one characteristic value and the change in the at least one characteristic value; and when the change in the at least one characteristic value does not exceed the predefined maximum change in characteristic value, calculating a 
The examiner understands that the claim distinguishes between the “characteristic value” and the “change in the characteristic value”.  The “change in the characteristic value” is independent of the current magnitude of “characteristic value”, and the claim describes the ability to predict a time when a predefined maximum change in the characteristic value will be exceeded.  Schroth teaches based on the rate of change of a characteristic value a determination when the magnitude of the characteristic value itself determines that the measuring device can no longer be used.  This is in contrast to the claim making the determination based on the magnitude of the CHANGE in the characteristic value rather than the magnitude of the characteristic value itself.
Delin, US 2009/0273506, teaches a method of determining a filling level of a product contained in a tank, the method comprising generating and transmitting electromagnetic signals.  Delin in no manner anticipates using a change amount of a characteristic value to determining the remaining time for proper measurement of the fill level.
Gaiser, US 6,684,919, teaches a non-contact system for determining overfilling of a receptacle.  It in no manner considers using the measurement signals to determine proper signal operation.
Wegemann, US 2013/0213132, teaches The method enables simple automatic monitoring of the operability of a fill level sensor acting as a FMCW radar device in that, during a test phase, the frequency of the radar signal to be sent is modulated with at 
Thus claims 10 and 18 are allowed.
Claims 11-12, 14-17, 19-20 and 22-24 are dependent claims of the allowed claims 10 and 18 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857